Per Curiam.
This is an appeal from a judgment of the Supreme Court setting aside an election held under chapter 2, Pamph. L. 1918, commonly known as the1 Local Option act, on the day of the general election in Hew Jersey, 1918, in the township of Hanover, in the county of Morris, at which election the question whether the sale of intoxicating liquor as a beverage in that township should he prohibited was submitted to the voters.
The fads are not disputed. The proposition submitted was carried by a majority of forty-four votes. On election day, and for more than twenty days previous, there were seventy-five legal voters of Hanover township in the military service of the United States who conld not, and did not, get home to vote in their respective districts; and no notice of any kind, no official ballots, envelopes, copy of act, or direction to voters were sent to such electors, as required by the statute, who, such electors, did not vote, and who were sufficient in number to have changed the result of the'election.
A routed was instituted under section 25 of chapter 2, Pamph. L. 1918, upon the ground that the provisions of *560chapter 150, Pccmph. L. 1918, were not complied with; which last-mentioned act is a supplement to the act to regulate elections, the purpose of which is to afford every qualified elector of this state, who is hi active service in the military forces of this state or of the United States, the right to vote a.t all elections, although he majr be absent on election day from the election district in which he resides, whether he is within or without this state or the United States. Mr. Justice Parker, before whom the proceedings were had, set aside the election and allowed a certiorari out of the Supreme Court, which came on for hearing before Mr. Justice Minturn, who affirmed the order and dismissed the writ, but without any written opinion.
. -The. questions raised in this, case were passed upon by the Supreme Court in the case of Scheible v. Iligltstown, 93 N. J. L. 69, and if rightly decided, control the one at bar. We think they were, and the judgment under review herein will therefore be affirmed. .